592 So. 2d 418 (1991)
Dale and Carmelitte WALLACE
v.
Weldon CAPPEL.
No. CW 91 1053.
Court of Appeal of Louisiana, First Circuit.
November 8, 1991.
Rehearing Denied December 16, 1991.
Writ Denied February 7, 1992.
R. Loren Kleinpter, for Dale and Carmelitte Wallace.
Clinton Hyatt, for Weldon Cappel.
Benjamin Ward and Michael Colvin, for relator State Farm.
Before CRAIN, SHORTESS and LANIER, JJ.
WRIT GRANTED. The judgment denying the motion for summary judgment filed by State Farm is hereby reversed, and judgment is entered in the relator's favor dismissing it from the suit. Child molestation is a rare instance in which a factual determination of negligence or intentional conduct is inappropriate as a practical matter. It cannot result from careless conduct and only occurs as a result of a deliberate act by the perpetrator. Molestation of a child is a deliberate act, and, therefore, is an intentional act. See Doe v. Smith, 573 So. 2d 238 (La.App. 1st Cir.1990), writ denied, 573 So. 2d 1139 (La.1991); Menard v. Zeno, 558 So. 2d 744 (La.App. 3d Cir.), writ denied, 561 So. 2d 121 (La.1990). Because the relator's policy excludes coverage for bodily injury intended or expected by the insured, there is no coverage under the policy.